Citation Nr: 1749366	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for shell fragment wound of the left shoulder girdle and arm, muscle group II, with minimal scar.

3.  Entitlement to an initial compensable rating for shell fragment wound of the left shoulder girdle and arm, muscle group III, with minimal scar.

4.  Entitlement to an initial compensable rating for shell fragment wound of the right shoulder girdle and arm, muscle group II, with minimal scar.

5.  Entitlement to an initial compensable rating for shell fragment wound of the right shoulder girdle and arm, muscle group III, with minimal scar.

6.  Entitlement to an initial compensable rating for shell fragment wound of the thoracic muscle group, with minimal scar.

7.  Entitlement to an initial compensable rating for shell fragment wound of the anterior neck, muscle group XXI, with minimal scar.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1974.  He originally received an undesirable discharge, however this was subsequently upgraded to a characterization of under honorable conditions.  A November 2007 Board of Veterans' Appeals (Board) decision determined that the character of the Veteran's discharge was not a bar to Department of Veterans Affairs (VA) benefits.

The present appeal comes before the Board from an October 2008 rating decision of the VA regional office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in July 2011; a transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issue of entitlement to service connection for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the July 2011 Board hearing transcript, page 22.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to increased initial ratings for shell fragment wound of the left shoulder girdle and arm, shell fragment wound of the left shoulder girdle and arm, shell fragment wound of the right shoulder girdle and arm, shell fragment wound of the right shoulder girdle and arm, and shell fragment wound of the anterior neck, with minimal scar, are being REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's Muscle Group XXI injury is manifested by no worse than slight impairment of the muscles of respiration, there is no functional loss due to muscle damage, no cardinal signs or symptoms of muscle disability, and no atrophy or impairment of function.

2.  The Veteran's bilateral hearing loss is manifested by no more than level II hearing impairment in the right ear and level IV hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for shell fragment wound of the thoracic muscle group with minimal scar have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5321 (2016).

2.  The criteria for the assignment of an initial disability rating in excess of 10 percent for the bilateral hearing loss are not met.  38 U.S.CA. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in 2011.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.]

The Board also finds that there has been compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Higher evaluation for shell fragment wound of the thoracic muscle group 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran was awarded service connection for shell fragment wound of the thoracic muscle group with minimal scar in the October 2008 rating decision and assigned a noncompensable disability rating under 38 C.F.R. § 4.73, Diagnostic Code 5321 (Muscle Group XXI; Function: respiration; Muscles of respiration: thoracic muscle group).  The assigned Diagnostic Code was based on review of the Veteran's service treatment records which showed that he sustained missile fragment wounds of the anterior chest wall and left hemopneumothorax.  There was an open wound of the anterior chest and left shoulder and a sutured tube thoracostomy site.  Further, in May 1969, the Veteran received fragment wounds to his chest.  The Board also notes that the February 2008 and April 2016 VA examiners found that the muscle group affected by the injury was Muscle Group XXI.  

38 C.F.R. § 4.56 provides factors to be considered in classifying a muscle injury as slight, moderate, moderately severe, or severe.  Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows:  (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; and (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  

Muscle disability is considered to be slight if it was a simple wound of muscle without debridement or infection.  The history of a slight muscle disability should include service department record of a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).  The objective signs of slight disability include minimal scars; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was caused by a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or a lowered threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it results from a through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound; consistent complaints of the cardinal signs and symptoms of muscle disability as noted above; and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups; the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and impairment of strength and endurance in comparison to the sound side.  Id. 

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

If present, the following are also signs of severe muscle disability:  (1) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Diagnostic Code 5321 pertains to the functioning of muscles involved in respiration and the thoracic muscle group.  Under Diagnostic Code 5321, a noncompensable rating is assigned for slight functioning impairment of the thoracic muscles.  A 10 percent rating for moderate functioning impairment of the thoracic muscle.  A maximum 20 percent rating for severe or moderately severe functioning impairment of the thoracic muscles.  Id.

The Veteran was provided a VA examination in February 2008.  He reported his in-service injury in May 1969 from service in Vietnam when shrapnel from a rocket propelled grenade caused fragment wounds to the chest and left hemopneumothorax and he required a thoracostomy tube and treatment for fragment wounds of the chest.  He also reported that the disability had no effect on exercise, sports, recreation, traveling, feeding, bathing dressing, toileting, or grooming; mild effect on shopping; and moderate effect on chores.  The examiner noted that the left chest muscle was involved in the injury and that the injury was from a single high velocity missile of large caliber.  However, the wound was not a through and through injury but was initially infected before healing.  There were no associated bone, nerve, vascular or tendon injuries and no current symptoms such as pain, decreased coordination or weakness although the Veteran had increased fatigability, uncertainty of movement, and sensitivity along the incision and restricted movement.  He did not report flare-ups of the muscle injury residuals and had no treatment for the wound since service.  The examiner noted that the left respiratory area was injured, in particular Group XXI, and there was muscle strength of 5 and no tissue loss.  A chest X-ray revealed impression of status post median sternotomy and no shrapnel fragments were identified.  A respiratory examination revealed no history of respiratory system neoplasm, empyema, or asthma. The Veteran had a history of a cough which occurred one or several times daily and was a productive type of cough with sputum that was occasionally clear, purulent, and blood-tinged but was never bloody.  There was a onetime occurrence of hemoptysis and wheezing that was constant or near constant.  There was also dyspnea that was occasional at rest and frequent on mild, moderate, and severe exertion.  There was a history of anorexia and chest pain that was occasional on exertion but did not occur at rest.  The Veteran had swelling of the legs but not of the abdomen.  There was no history of respiratory failure or periods of incapacitation although he had an occasional history of fever.  Upon examination, the Veteran had normal heart sounds and no venous congestion or edema.  However, there was dyspnea on severe, moderate, and mild exertion as well as slightly limited diaphragm excursion.  There was normal chest expansion and no chest wall scarring or conditions that may be associated with pulmonary restrictive disease or significant weight loss or malnutrition.  The examiner noted deformity of the chest wall from open heart surgery with midline incisional scar mediastinum.  While the examiner noted a diagnosis of obstructive respiratory disease, she indicated that the etiology was tobacco use.  

The Veteran was afforded another VA examination in April 2016.  The Veteran reported "generalized weakness" but could not be more specific.  The VA examiner documented injury to Group XXI (muscles of respiration: thoracic muscle group) and that the Veteran did not have cardinal signs and symptoms of muscle disability.  There were no signs of muscle atrophy as well as no X-ray evidence of retained metallic fragments in the thoracic muscle group.  Crucially, she reported that the Veteran's thoracic muscle group symptoms were most accurately described as mild.  Further, the Veteran did not have loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement due to the thoracic muscle group injury.  Indeed, the examiner opined that the Veteran's sedentary lifestyle and age are more likely contributing factors for the symptoms that he currently reports, more so than the shrapnel wounds which have been stable since the Veteran's discharge from service.  The examiner further opined that any symptoms that the Veteran currently has attributable to the thoracic muscle group shrapnel wound are "slight."

The Board also notes the Veteran's testimony related to his thoracic muscle group during the July 2011 Board hearing.  In particular, the Veteran reported difficulty breathing due to the shrapnel wound.  See the July 2011 Board hearing transcript, page 6.  

After a review of all of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's shell fragment wound of the thoracic muscle group during any period under consideration under Diagnostic Code 5321.  In this regard, the evidence demonstrates that the Veteran's symptoms are no greater than slight.  The February 2008 VA examination report noted that the Veteran reported that the disability had no effect on exercise, sports, recreation, traveling, feeding, bathing dressing, toileting, or grooming; mild effect on shopping; and moderate effect on chores.  Moreover, the examiner reported that the wound was not a through and through injury and there were no associated bone, nerve, vascular or tendon injuries and no current symptoms such as pain, decreased coordination or weakness although the Veteran had increased fatigability, uncertainty of movement, and sensitivity along the incision and restricted movement.  Additionally, the examiner recorded muscle strength of 5 and no tissue loss, and a respiratory examination revealed no history of respiratory system neoplasm, empyema, or asthma.  The Veteran had had no treatment for the disability since service.  Similarly, the April 2016 VA examiner specifically determined that the Veteran's thoracic muscle group injury was slight and noted that the Veteran did not have cardinal signs and symptoms of muscle disability.  Moreover, there were no signs of muscle atrophy as well as no X-ray evidence of retained metallic fragments in the thoracic muscle group and the Veteran did not have loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement due to the thoracic muscle group injury.  

The Board also notes that the Veteran's muscle injury was not caused by a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In addition, treatment records did not reflect a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Moreover, there was no sign of small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or a lowered threshold of fatigue when compared to the sound side.  To the contrary, both the February 2008 and April 2016 VA examiners found no cardinal signs and symptoms of muscle disability, no fascial defects, no muscle injury that affected muscle substance or function, no loss of power and muscle tone, and no lowered threshold of fatigue.

The Board has also considered the Veteran's contentions that his symptoms are more disabling than his currently evaluated noncompensable percent rating.  As noted above, the Board acknowledges that the evidence shows that the Veteran has chest pain and difficulty breathing.  However, as explained, the VA examination reports specifically found that the Veteran's muscle injuries were non-penetrating and that he did not experience cardinal signs and symptoms of muscle disability.  While the Veteran is competent to testify as to his symptoms, the examiners took account of these symptoms, and the resulting examination reports do not warrant a higher rating under the applicable diagnostic code.
 
Thus, based on the evidence of record, the Board finds that the Veteran's shell fragment wound of the thoracic muscle group most nearly approximate "slight" under the criteria of Diagnostic Code 5321 for thoracic and respiratory muscle injuries.  As such, the Veteran's claim for a compensable rating is denied.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the report of the February 2008 and April 2016 VA examiners indicating that there are multiple scars associated with the Veteran's shell fragment wound of the thoracic muscle group which is consistent with the Veteran's medical history.  The April 2016 VA examiner in particular reported 3 scars of the left anterior chest inferior to the clavicle which measured 1 cm. X .3 cm., 3 cm. X 1.5 cm., and 1.5 cm. X .3 cm. as well as 3 scars of the left lateral anterior chest which measured 3 cm. X .3 cm. and 2 cm. X .3 cm. 

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim for which he was awarded service connection in August 2005.  Therefore, the pre-October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep or causes limited motion and has an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and does not cause limited motion and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is unstable and superficial.  Note (1) under Diagnostic Code 7803 indicates an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) under Diagnostic Code 7803 indicates a superficial scar as one not associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7805 instructs rating scars on limitation of function of the affected part.

Crucially, the competent and probative evidence of record indicates that the Veteran's scars are asymptomatic.  While the Board acknowledges the Veteran's report during the February 2008 that his scars associated with his shell fragment wounds were tender to palpation, he did not specifically state whether his scars of the thoracic muscle group are tender.  Indeed, during the July 2011 Board hearing, he only reported that the right shoulder muscle group scar was painful.  See the July 2011 Board hearing transcript, pgs. 16-17.  Moreover, the April 2016 VA examination report indicates that none of the scars associated with the thoracic muscle group are painful.  Further, the VA examination reports do not demonstrate that the scars measure at least 39 sq. cm. in area, are unstable, or cause limitation of motion.  There is no competent and probative evidence to contrary to the findings of the VA examiners.   Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scars associated with the shell fragment wound of the thoracic muscle group.    

Higher evaluation for bilateral hearing loss 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2016).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran seeks entitlement to a higher rating for his bilateral hearing loss disability, which is currently evaluated as noncompensable (zero percent disabling) under 38 C.F.R. § 4.85 (2016).  

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

The Veteran was afforded a VA audiological examination in February 2008.  The audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
70
65
65
56.25
LEFT
25
60
65
60
52.5


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 66 percent for the right ear and 84 percent for the left ear.  The examination yielded a numerical designation of VI in the right ear (50-57 percent average puretone decibel hearing loss, with between 60 and 66 percent speech discrimination) and also a numerical designation of II for the left ear (50-57 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100.  The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment.  While 38 C.F.R. § 4.86(a) is not applicable as each of the puretone thresholds at each of the four specified frequencies are not 55 decibels or more, 38 C.F.R. § 4.86(b) is applicable as the puretone threshold at 1000 Hz is less than 30 decibels and 70 decibels at 2000 Hz.  However, such would not result in a higher disability rating.  Specifically, a numerical designation of IV is warranted for the right ear and a numerical designation of III is warranted for the left ear.  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100.  

The Veteran was afforded another VA audiological examination in February 2016.  The audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
60
70
61.25
LEFT
50
60
75
70
63.75


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 74 percent for the right ear and 84 percent for the left ear.  The examination yielded a numerical designation of V in the right ear (58-65 percent average puretone decibel hearing loss, with between 68 and 74 percent speech discrimination) and also a numerical designation of III for the left ear (58-65 percent average puretone threshold, with between 84 and 90 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of 10 percent is for assignment under Diagnostic Code 6100.  The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment but has determined that it is not applicable.  See 38 C.F.R. § 4.86(a), (b).  

The Board has considered the statements made by the Veteran regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss is denied.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Moreover, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2016).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). In this case, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86 . Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech. Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing when there is background noise, difficulty hearing his spouse, and communication difficulty and problems).  See 38 C.F.R. § 4.85(a) (2016) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.").  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 

The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

 Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

 The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran's description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, if the Veteran's hearing loss impacts the ordinary conditions of daily life, this is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis.  Given that the average impairment in earning capacity is the standard, within the current rating schedule, many veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  Thun, 22 Vet. App. at 116  . 


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an initial compensable rating for shell fragment wound of the thoracic muscle group, with minimal scar is denied.


REMAND

As to the shell fragment wounds of the left shoulder girdle and arm (muscle groups II and III), right shoulder girdle and arm (muscle groups II and III), and anterior neck claims, remand is required for adequate examinations.  VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  However, full information is not found in most recent April 2016 VA examination.  Pertinently, the current assigned Diagnostic Codes for the Veteran's right and left shoulder and neck disabilities include consideration of limitation of joint motion.  Indeed, the Board requested in the previous April 2012 remand for limitation of motion to be considered in providing the Veteran with a VA examination.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Once all available relevant medical records have been received, schedule the Veteran for VA examination(s) to determine the nature and severity of the service-connected shell fragment wound residuals.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  

The examiner must provide the following opinions:

   (a) With regard to muscle injuries:

(i) To the extent possible, review the record and describe the track of all projectiles and identify all muscle groups of the shoulders and neck affected by the wounds in service or by treatment thereof in service. 

(ii) For each affected muscle group, describe all residuals of the injury.  The examiner should address all current manifestations that are shown on examination or indicated by the record to include any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement due to any muscle injury. The examiner must evaluate, if possible, whether residual dysfunction is of slight, moderate, moderately severe, or severe degree. 

(b) With regard to orthopedic manifestations:

(i) Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right shoulder and the cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(ii) Indicate the point during range of motion testing that motion is limited by pain.

(iii) Express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

   (c) With regard to scars:

(i) Assess the severity of the service-connected scarring of the Veteran's left and right shoulder and neck. 

(ii) Provide a detailed description of each scar, including but not limited to the following:  the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and whether any scar causes limited motion or other limitation of function of an affected bodily part.  If so, the physician should describe in detail the limitation(s), and the extent and severity thereof.  If the scars to not cause limited motion or other limitation of function of an affected bodily part, the physician should specifically so state in the examination report.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


